Exhibit 10.1

 

 [image_001.gif]



 

CONSULTING SERVICES AGREEMENT

This Agreement is made effective as of the 3rd day of November, 2017.

BETWEEN:

DELMAR PHARMACEUTICALS INC. and DELMAR PHARMACEUTICALS (BC) LTD.
Suite 720 – 999 West Broadway
Vancouver, BC V5Z 1K5

(together the “Company”)

AND:

SAIID ZARRABIAN
[●]

[●]

Phone: [●]

(the “Consultant”)

WITNESSES THAT WHEREAS:

A.       The Company is involved in the development and commercialization of new
cancer therapies; and

B.       The Company wishes to retain the services of the Consultant and the
Consultant has agreed to provide such services on the terms and conditions
hereinafter set forth.

THEREFORE, in consideration of the following representations and covenants, the
sufficiency of which is acknowledged by each party, the parties agree on the
following terms:

1.                            Employment

1.1                          The Company hereby agrees to retain the Consultant
to provide services consistent with the position of Chief Executive Officer of
the Company and the Consultant hereby agrees to provide such services on the
terms and conditions herein.

1.2                          The Consultant shall report to the Board of
Directors of the Company (the “Board”), shall be responsible for the day-to-day
operations of the Company and its affiliates, and shall perform the duties
assigned to him from time to time by the Board that are consistent with his
position.

1 

 



1.3                          It is agreed that the Consultant will primarily
perform the services either from his residence or the Company’s offices in Menlo
Park, California, but shall periodically attend at the offices of the Company in
Vancouver, British Columbia as required to attend meetings with Consultants,
customers, suppliers, investors, and/or other stakeholders and to inspect the
Canadian operations.

1.4                          Throughout the term of this Agreement, the
Consultant shall:

(a)diligently, honestly, and faithfully serve the Company and shall use his best
efforts to promote and advance the interests and goodwill of the Company;

(b)conduct himself at all times in a manner which is not prejudicial to the
Company’s interests;

(c)devote his full time and attention to the business and affairs of the Company
as is necessary to fulfil his obligations hereunder;

(d)refrain from engaging in any activity which shall in any manner, directly or
indirectly, compete with the trade or business of the Company;

(e)comply and conduct himself in accordance with all Consultant policies and
procedures established by the Company from time to time; and

(f)undertake and/or delegate all senior administrative responsibilities
pertaining to the day-to-day operations of the Company, in accordance with the
policies established by the Board.

1.5                          The Company acknowledges and agrees that the
Consultant currently sits as a member of the Investment Committee for Redline
Capital Partners SA in an advisory role and as a consultant. The Consultant is
also a candidate to join the board of directors of Peregrine Pharmaceuticals and
shall continue to do so (or commence doing so upon election to the Board of
Peregrine Pharmaceuticals) provided it creates no conflict of interest with his
duties to the Company. The Consultant may sit on the board of directors of other
companies or organizations with the written consent of the Board.

1.6                          The Consultant shall at all times be an independent
contractor. The Consultant is not the employee or agent of the Company and no
partnership, joint venture or agency will be created by this Agreement or by any
action of the parties under this Agreement and the Consultant shall not
represent himself to be in any such relationship with the Company.

1.7                          The Consultant acknowledges and agrees that he
shall be responsible for payment to the proper authorities of any and all income
taxes, and other statutory withholding or premiums applicable to the Consultant
in respect of the remuneration paid hereunder.

1.8                          If at any time the Canada Revenue Agency, the
Internal Revenue Service or any other competent authority determines that the
Consultant is an employee of the Company, then the Company will immediately
begin making all statutorily required withholdings and remittances in respect of
payments to the Consultant.

2 

 



1.9                          The Consultant acknowledges and agrees that he is a
fiduciary of the Company. Without in any way limiting the scope of the
Consultant’s fiduciary obligations to the Company, the Consultant agrees that,
at all times during the term of this Agreement, the Consultant shall not engage
in competition with the Company, its affiliates or subsidiaries, aid others in
any unfair competition with the Company, its affiliates or subsidiaries, in any
way breach the confidence that the Company has placed in the Consultant,
misappropriate any proprietary or confidential information of the Company, or
misappropriate any corporate opportunities of the Company.

2.                            Term

2.1                          The Consultant’s engagement hereunder shall
commence on November 3, 2017 and shall continue until November 2, 2018 (the
“Term”), unless terminated earlier in accordance with the terms of section 4 of
this Agreement. Other than as set out in this Agreement, no further
compensation, remuneration or benefits shall be payable to the Consultant upon
this expiration of the Term. The Term can only be extended or renewed on the
express written agreement of both parties.

3.                            Remuneration

3.1                          Remuneration

3.1.1                      During the Term, the Company shall pay to the
Consultant a fee of $280,000 per annum (“Annual Fee”).

3.1.2                      The Company shall pay to the Consultant an advance on
the Annual Fee of $45,000 upon the execution of this Agreement. The Consultant
agrees to use the net proceeds of this payment to purchase common shares of the
Company. In the event that this Agreement is terminated for cause before the end
of the Term, the Consultant agrees to repay the unearned portion of this advance
on a pro rata basis, based on portion of the Term that remains outstanding at
the time of termination.

3.1.3                      The Company shall pay the remaining annualized Annual
Fee of $235,000 in equal monthly payments over the course of the Term, unless
terminated earlier in accordance with section 4 of this Agreement.

3.1.4                      Subject to the approval of the Board, the Company
shall issue to the Consultant options to purchase 120,000 common shares of the
Company at an exercise price set by the Board and which will vest in 12 equal
monthly instalments over the course of the Term. If the Agreement is terminated
other than as a result of a voluntary resignation by the Consultant or for
cause, then all outstanding options shall vest immediately. Vesting ceases
immediately upon a voluntary resignation or a termination for cause. The vesting
and exercise of these stock options shall otherwise be subject to the terms and
conditions of the Company’s stock option plan.

3.2                          Success Fee

3.2.1                      Upon the expiration of the Term, the Consultant shall
be eligible for a one-time success fee of up to 30% of the Annual Fee based on
milestones to be achieved over the Term to be set by the Board in consultation
with the Consultant.

3 

 



3.2.2                      In addition, the Consultant retains rights under the
previously granted Performance Stock Units as specified under his prior Board
agreement and appointment.

3.3                          Reimbursement of Business Expenses

The Company shall reimburse the Consultant for all reasonable expenses and
properly incurred by the Consultant in the performance of his duties for the
Company. The Consultant shall furnish to the Company such statements, vouchers
and other expenses as the Company may reasonably require.

3.4                          Vacation

The Consultant shall be entitled to take thirty (30) days of paid vacation
during the Term without any reduction in the Annual Fee paid to the Consultant
hereunder. Any unused vacation will be paid to the Consultant upon the
expiration of the Term. The Consultant will inform the company in writing of any
vacation time taken during the Term.

4.                            Termination

4.1                          The Company may terminate the Consultant’s
engagement under this Agreement at any time for cause. If this Agreement and the
Consultant’s engagement are terminated for cause, no notice, salary,
compensation, benefits, allowances or pay in lieu of notice shall be paid or
payable to the Consultant after or as a result of such termination other than
the Annual Fee earned to the effective date of such termination, as well as any
outstanding and unpaid expenses.

4.2                          Either party may terminate the Consultant’s
engagement under this Agreement without cause at any time by providing the other
party with 30 days’ written notice. On the giving of such notice by the
Consultant, or at any time thereafter, the Company shall have the right to
immediately terminate the Consultant’s engagement, by providing to the
Consultant a lump sum payment equal to the Annual Fee payable during the balance
of the thirty-day notice period, as well as a portion of the Success Fee
calculated based on the portion of the Term completed at the date of termination
and the milestones achieved as of the date of termination.

4.3                          The Consultant acknowledges and agrees that unless
otherwise expressly agreed in writing between the Consultant and the Company,
the Consultant shall not be entitled, by reason of his engagement by the Company
or by reason of any termination of such engagement, however so arising, to any
remuneration, compensation, or other benefits other than as expressly provided
for in this Agreement.

5.                            Confidentiality and Non-Competition

5.1                          Except as required by law or in the normal and
proper course of the Consultant’s duties hereunder, the Consultant will not use
for the Consultant’s own account or disclose to anyone else, during or after the
term of this Agreement, any confidential or proprietary information or material
relating to the operations or business of the Company and its affiliates which
the Consultant obtains from the Company, any affiliates or their officers,
employees, agents, suppliers or customers or otherwise by virtue of the
Consultant’s engagement by the Company or its affiliates. Confidential or
proprietary information or material includes, without limitation, the following
types of information or material, both existing and contemplated, regarding the
Company or its affiliates except to the extent otherwise in the public domain:
corporate information, including plans, strategies, tactics, policies,
resolutions, and any litigation or negotiations; financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings; operational and scientific information, including trade
secrets; technical information, technical drawings and designs; research results
and personnel information, including personnel lists, resumes, personnel data,
organizational structure and performance evaluations (collectively, the
“Confidential Information”).

4 

 



5.2                          The Consultant agrees that all documents
(including, without limitation, software and information in machine-readable
form) of any nature pertaining to activities of the Company and its affiliates,
including without limitation, Confidential Information, in the Consultant’s
possession now or at any time during the term of this agreement, are and shall
be the property of the Company and its affiliates, and that all such documents
and all copies of them shall be surrendered to the Company whenever requested by
the Company.

5.3                          The Consultant shall not, for a period of twelve
(12) months following the termination of the Consultant’s engagement for any
reason, without the prior written consent of the Board, either individually or
in partnership or jointly or in conjunction with any other person, as principal,
agent, consultant, lender, contractor, employer, employee, investor or
shareholder, or in any other manner, directly or indirectly, advise, manage,
carry on, establish, acquire control of, be engaged in, invest in or lend money
to, guarantee the obligations of, or permit the Consultant’s name or any part
thereof to be used or employed by any person that operates, is engaged in or has
an interest in a business in Canada or the Unites States that is substantially
similar or competes with the business of the Company. For the purposes of this
Agreement, the business of the Company is the development and commercialization
of chemotherapy drugs used to treat glioblastoma multiforme (“GBM”). Nothing in
this section 5.3 shall prevent the Consultant from acquiring or holding not more
than 5% of the shares of a company whose shares are listed on a public stock
exchange.

5.4                          The Consultant shall not, for a period of twelve
(12) months following the termination of the Consultant’s engagement for any
reason, without the prior written consent of the Board, for his account or
jointly with another, either directly or indirectly, for or on behalf of himself
or any individual, partnership, corporation or other legal entity, as principal,
agent, Consultant or otherwise, solicit, influence, entice or induce, or attempt
to solicit, influence, entice or induce:

(a)any person who is employed by the Company or any affiliated company to leave
such employment; or

(b)any person, firm or corporation whatsoever, who or which has at any time in
the last two (2) years of the Consultant's engagement by the Company or any
predecessor of the Company, been a customer of the Company, any affiliated
company, or of any of their respective predecessors, provided that this
subsection shall not prohibit the Consultant from soliciting business from any
such customer if the business is in no way similar to the business carried on by
the Company, an affiliated company, any of their respective predecessors,
subsidiaries or associates to cease its relationship with the Company or any
affiliated company.

5.5                          The Consultant acknowledges that, in connection
with the Consultant’s engagement by the Company, the Consultant will receive or
will become eligible to receive substantial benefits and compensation. The
Consultant acknowledges that the Consultant’s engagement by the Company and all
compensation and benefits and potential compensation and benefits to the
Consultant from such engagement will be conferred by the Company upon the
Consultant only because and on condition of the Consultant’s willingness to
commit the Consultant’s best efforts and loyalty to the Company, including
protecting the Company’s right to have its Confidential Information protected
from non-disclosure by the Consultant and abiding by the confidentiality, and
other provisions herein. The Consultant understands the Consultant’s duties and
obligations as set forth in this section and agrees that such duties and
obligations would not unduly restrict or curtail the Consultant’s legitimate
efforts to earn a livelihood following any termination of the Consultant’s
employment with the Company. The Consultant agrees that the restrictions
contained in this section 6 are reasonable and valid. The Consultant further
acknowledges and agrees that the Company shall be entitled to any appropriate
legal, equitable, or other remedy, including injunctive relief, in respect of
any failure or continuing failure of the Consultant to comply with the
provisions of this section 5.

5 

 



6.                            Representations and Warranties

6.1                          The Consultant represents and warrants to the
Company that the execution and performance of this Agreement will not result in
or constitute a default, breach, or violation, or an event that, with notice or
lapse of time or both, would be a default, breach, or violation, of any
understanding, agreement or commitment, written or oral, express or implied, to
which the Consultant is a party or by which the Consultant or the Consultant’s
property is bound.

7.                            General

7.1                          Waiver

No consent or waiver, express or implied, by any party to this Agreement or any
breach or default by any other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants, or conditions of this Agreement. The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter, or restrict any such party’s right
to assert such claim at any time thereafter.

The provisions of section 5 shall survive the termination of this Agreement.

7.2                          Notices

Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid if to the Company to the
address of the Company set out on the first page of this Agreement and if to the
Consultant to the home address of the Consultant on the Company’s records. Any
notice shall be deemed to have been received if delivered, when delivered, and
if mailed, on the fifth day (excluding Saturdays, Sundays, and holidays) after
the mailing thereof. If normal mail service is interrupted the sender shall
deliver such notice in order to ensure prompt receipt thereof. A party may
change its address for service by notice in writing to the other party.

6 

 



7.3                          Applicable Law

This Agreement shall be governed by and construed in accordance with the laws of
the province of British Columbia and the federal laws of Canada applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the non-exclusive jurisdiction of the courts of British
Columbia.

7.4                          Severability

If any provision of this Agreement for any reason is declared invalid, such
declaration shall not affect the validity of any remaining portion of the
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated and
it is hereby declared the intention of the parties that they would have executed
the remaining portions of this Agreement without including therein any such
part, parts or portion which may, for any reason, be hereafter declared invalid.

7.5                          Entire Agreement

This Agreement constitutes the entire Agreement between the parties hereto and
there are no representations or warranties, express or implied, statutory, or
otherwise other than as set forth in this Agreement and there are no Agreements
collateral hereto other than as are expressly set forth or referred to herein.
This Agreement supersedes any prior agreements, written or oral in respect of
the Consultant’s engagement by the Company. This Agreement cannot be amended or
supplemented except by a written Agreement executed by all parties hereto.

7.6                          Counterpart

This Agreement may be executed in counterparts and such counterparts together
shall constitute one and the same instrument and notwithstanding the date of
execution shall be deemed to bear the date as set out on the first page of this
Agreement.

7.7                          Currency

Except as expressly indicated otherwise, all sums of money referred to in this
Agreement are expressed and shall be payable in United States dollars.

7.8                          Independent Legal Advice

The Consultant acknowledges that this Agreement has been prepared by the
Company’s solicitors and acknowledges that the Consultant has had sufficient
time to review this Agreement thoroughly, that he has read and understood the
terms of this Agreement and that the Consultant has been given the opportunity
to obtain independent legal advice concerning the interpretation and effect of
this Agreement prior to its execution.

7 

 



IN WITNESS WHEREOF the parties have executed this Agreement as of the 8th day of
November 2017.

    DELMAR PHARMACEUTICALS INC.    



 

Per:

 

/s/ John Bell

  Authorized Signatory                         DELMAR PHARMACEUTICALS (BC) LTD.
                Per: /s/ Jeffrey Bacha         Authorized Signatory          

 



SIGNED, SEALED AND DELIVERED in the presence of:   )       )       )   Witness  
)       )       ) /s/ Saiid Zarrabian Name   ) SAIID ZARRABIAN     )       )  
Address   )       )       )       )       )  

Occupation

  )  

 

 





 

8 

